                                                                                 Case 5:20-cv-05799-LHK Document 232-1 Filed 09/29/20 Page 1 of 1



                       File Name                                Email From       Email To                   Email CC                             Date                        Author                 Privilege                            Privilege Description                     Redact/Withheld
                                                                                                                                                                                                                        Email communication from Secretary Ross to his
                                                                                                                                                                                                                        senior advisors at the Department of Commerce and
                                                                                                                                                                                                                        the Census Bureau requesting confirmation of the
                                                                                                                                                                                                                        Census’s proposed course of action and related
                                                                                                                                                                                                                        reasoning on when the Census Bureau should end
                                                                                                                                                                                                                        field activities. If this information were to be
                                                                                                                                                                                                                        released, it would harm the ability of the Secretary to
                                                                                                                                                                                                                        request information from his senior advisors that he
                                                                                            Albert Fontenot, James Christy, Timothy                                                                                     needs to make informed decisions, and it would also
                                                                                            Olson, Enrique Lamas, Karen Kelley, Steven                                                                                  harm the free flow of information from the advisors
Re: Thank you and question                                Wilbur Ross        .              Dillingham, Mike Walsh                       9/28/2020 17:12                                 Deliberative Process           to the ultimate decision-maker.                           Redact
                                                                                                                                                                                                                        Draft presentation reflecting confidentail legal
                                                                                                                                                                                                                        advice of the Department of Commerece's Office of
                                                                                                                                                                                                                        General Counsel prepared during the course of
                                                                                                                                                                                         Attorney Client; Attorney-Work litigation regarding the Census Bureau's proposed
Proposed Options for Completion of Enumeration v3                                                                                        9/25/2020         United States Census Bureau   Product                        options for completing enumeration.                       Redact
                                                                                                                                                                                                                        Draft presentation reflecting confidentail legal
                                                                                                                                                                                                                        advice of the Department of Commerece's Office of
                                                                                                                                                                                                                        General Counsel prepared during the course of
                                                                                                                                                                                         Attorney Client; Attorney-Work litigation regarding the Census Bureau's proposed
Proposed Options for Completion of Enumeration Combined                                                                                  9/28/2020         United States Census Bureau   Product                        options for completing enumeration.                       Redact
                                                                                                                                                                                                                        Draft presentation reflecting confidentail legal
                                                                                                                                                                                                                        advice of the Department of Commerece's Office of
                                                                                                                                                                                                                        General Counsel prepared during the course of
Proposed Options for Completion of Enumeration Combined                                                                                                                                  Attorney Client; Attorney-Work litigation regarding the Census Bureau's proposed
v2                                                                                                                                       9/28/2020         United States Census Bureau   Product                        options for completing enumeration.                       Redact
